DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1, 2, 4-8, and 10-29 are pending.
Claims 1, 2, 4-8, and 10-29 are rejected.
Priority
Benefit is given to the claim for priority to Provisional Application No. 61/544,251 for claims 1, 2, 4-8, and 10-29.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 May 2022, and 7 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The objection to the abstract in the Office action mailed 22 February 2022 is withdrawn in view of the amendment to the abstract received 18 May 2022.
Claim Interpretation
Prior art of interest is Fan et al. (Clinical Chemistry vol 56, pages 1279-1286 (2010)). Fan et al. discusses a relationship between fetal DNA fraction and sensitivity for aneuploidy detection in the abstract and especially pages 1282-1284 and Figures 3 and 4 and Table 1. Fan et al. shows that different size classes of cell-free DNA have different proportions of fetal cell-free DNA, and that fetal cell-free DNA is enriched in sizes <150 bp. Fan et al. concludes on page 1286 that “Selecting sequenced reads with lengths <150 bp could further increase the fetal DNA fraction but would not necessarily increase the sensitivity of aneuploidy detection by single-molecule counting.”
Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, 4-8, and 10-28 under 35 U.S.C. 112(b) in the Office action mailed 22 February 2022 is withdrawn in view of the amendment to the claims received 18 May 2022.
Claim Rejections - 35 USC § 101
The rejection of claims 1, 2, 4-8, and 10-29 under 35 U.S.C. 101 in the Office action mailed 22 February 2022 is withdrawn in view of the amendment to the claims received 18 May 2022.
Terminal Disclaimer
The terminal disclaimer filed on 18 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,196,681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 1, 7, 10, 12, 16, 24, and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 10, 13, and 16 of U.S. Patent No. 10,196,681 is withdrawn in view of the terminal disclaimer received 18 May 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Pending claims 1, 2, 4-8, and 10-29 are patent eligible under 35 U.S.C. 101 in view of the amendment received 18 May 2022 limiting independent claims 1 and 29 to require analysis of thousands to millions of massively parallel sequence reads to be mapped to portions of a reference genome and further analyzed throughout the claimed subject matter. The claimed subject matter is too complex to be practical to be performed in the mind and consequently at USPTO Step 2B prong one does not recite the mental process grouping of abstract ideas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631